Citation Nr: 9905700	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-15 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to April 
1969.

When this matter was last before the Board of Veterans' 
Appeals (Board) in September 1997, the Board found that new 
and material evidence had been submitted to reopen the claim 
for service connection and the case was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico to consider the claim for service 
connection for a left knee disability de novo.  Upon 
completion of the directives set forth in the remand, the 
case was then returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.

2.  The veteran's left knee disability existed prior to 
service and underwent an increase as a result of service.  


CONCLUSION OF LAW

A left knee disability was aggravated by the veteran's period 
of active duty. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.306(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Pertinent Law and Regulations

In well grounded cases, a veteran is entitled to service 
connection for disability resulting from disease or injury 
coincident with active service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1113; 
38 C.F.R. §§ 3.303, 3.306(a).  A preexisting disease or 
injury will be considered to have been aggravated by military 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service based on all of the evidence.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a) (b) (1998).  

Further, in Crowe v. Brown, 7 Vet. App. 238 (1994), the Court 
held that "Even if the appellant's (disability) is properly 
found to have preexisted service, the presumption of 
aggravation must also be addressed.  When a condition is 
properly found to have been preexisting (either because it 
was noted at entry or because preexistence was demonstrated 
by clear and unmistakable evidence), the presumption of 
aggravation provides that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; see also 
38 C.F.R. § 3.306(a) (1998).

Additionally, under 38 C.F.R. § 3.306(b), as to veterans of 
wartime service, clear and unmistakable evidence is required 
to rebut the presumption of aggravation during service.  The 
Secretary has the burden to rebut the presumption of 
inservice aggravation.  See Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 
232 (1991).  Essentially, the government has an onerous 
burden to rebut the presumption of service connection, and in 
the case of aggravation of a preexisting disorder, the 
government must indicate a specific finding that the increase 
in disability was due to the natural progress of the disease, 
rather than to service itself.  Akins at 232.  

To establish a well grounded claim for service connection, 
the United States Court of Veterans Appeals (Court) requires 
the following three requirements: 1) a medical diagnosis of a 
current disability; (2) medical or lay evidence of an 
inservice occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an inservice 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); see also Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), aff'd sub nom. Epps v. Brown, 
9 Vet. App. 341 (1996).  The Board notes that for the sole 
purpose of determining whether a case is well grounded, the 
corroborating evidence is presumed to be true.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

However, the nature of the veteran's issue determines the 
quality and quantity of evidence necessary to satisfy the 
statutory burden of establishing a well grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  If the issue 
turns on the facts, such as whether a particular injury or 
incident occurred, lay testimony will suffice to establish a 
well grounded claim as long as the other elements are 
satisfied.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Alternatively, where the issue involves medical 
etiology (such as the nexus between current disability and an 
inservice injury or disease), medical diagnosis, or medical 
causation, the veteran must offer competent medical evidence 
sufficient to support a plausible claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

II. Factual Background

The veteran's record includes a pre-service hospital 
admission and treatment records dated from June to July of 
1968 for chondromalacia of the left patella.  A report from 
VA examination dated in June 1969 discloses the veteran's 
history of a knee injury and ensuing treatment.  Noted in the 
report is that the veteran entered active duty in September 
1968 with a defective left knee.  Upon examination, in 
pertinent part, the doctor rendered a diagnosis of residuals 
of injury of the left knee with post-operative mesial 
meniscectomy and synovitis.  

The record includes the veteran's service medical records 
that reference his knee disability prior to entry.  
Specifically, upon examination at enlistment, the report 
reveals prior knee surgery, a patellectomy, in June 1968.  In 
an entry dated in October 1968, there is an indication of 
swelling in the left knee and in January and February 1969, 
the record reveals follow-up treatment for complaints of 
recurrent pain in the left knee.  By way of a report dated in 
February 1969 from the Medical Board, the record shows that 
the veteran was admitted to the Naval Hospital with a 
diagnosis of chondromalacia left patella.  Noted in the 
report was the veteran's history of injury to the left knee 
and symptoms of continued pain upon prolonged standing, 
walking, or running.  It was also noted that duty aggravated 
the veteran's symptoms.  The record shows that the veteran 
was discharged thereafter due to his left knee disability.  

In general, the record includes private medical records for 
outpatient treatment related to the veteran's left knee from 
1968 to 1971.  An April 1971 hospital discharge report 
discloses that the veteran was operated on for increased 
symptomatology referable to chondromalacia.  Further, in 
September 1994, the record contains a report from a 
diagnostic arthroscopy.  In November 1997, the veteran 
underwent a VA examination in which the examiner recited the 
veteran's history of left knee injury and treatment.  On 
examination, the doctor noted the veteran's current level of 
disability, noting some swelling of the left side and a mild 
varus of the left knee.  Diagnostic and clinical tests 
revealed that the veteran has advanced degenerative joint 
disease changes in the patellofemoral and lateral joints.  

As to the relationship between the veteran's left knee 
disorder and his period of service, upon review of the 
veteran's claims file, the examiner stated that there was no 
question that the veteran injured his left knee at age 12 or 
13, and remained relatively asymptomatic until 1967.  
Further, the examiner noted the veteran's reported complaints 
of increased pain at the time in which he entered active 
duty.  The examiner concluded that based on the veteran's 
history and clinical examination, it is most likely that he 
had antecedent problems prior to entry into service, and that 
his symptoms were aggravated during active duty.  Further, 
the examiner stated that from the evidence of record, some, 
if not all of the veteran's left knee problems are 
attributable to his period of service.  Moreover, the chief 
of the orthopedics section of that VA facility concurred with 
the examiner, noting the veteran's history indicates that it 
is more likely than not that the veteran's knee disability 
was exacerbated by military duty.  Further, the chief noted 
that the progression of symptoms, after a relatively symptom-
free period of time, strongly supports the concept of 
exacerbation.  Symptom progression was more rapid than would 
be expected; in other words, the chief stated that the 
veteran's left knee disability increased beyond the natural 
progression of such disorder.

The veteran had a personal hearing on May 10, 1995 at which 
time, the issue before the Board was whether new and material 
evidence had been submitted in support of his service 
connection claim.  In general, the veteran presented 
testimony regarding the Medical Board evaluation at the time 
in which the veteran was discharged from service and evidence 
relevant to subsequent knee surgeries.  

III.	Analysis

The Board finds initially that this veteran has established a 
well grounded claim within the meaning of 38 U.S.C.A. § 5107.  
Thus, the Board will review the determinative issue of 
whether the veteran is entitled to service connection for his 
left knee disability on the merits.

The Board is of the opinion that the evidence in this case 
supports the veteran's claim of entitlement to service 
connection for his left knee disability.  Significantly, the 
record is clear as to a pre-service injury of the left knee, 
documented at the time of the veteran's entry into active 
duty and noted throughout the veteran's service medical 
records.  Further, at discharge, the report by the Medical 
Board discloses that the veteran's military duty aggravated 
the veteran's symptoms referable to a left knee disorder.  
Most significantly, the record includes clinical findings 
from the VA examination conducted in November 1997 that 
substantiate that the veteran's left knee disability was 
indeed aggravated by service.  Specifically, during the 1997 
examination, the examiner recited the veteran's history of a 
left knee injury prior to service and noted that symptoms 
were exacerbated during the veteran's period of active duty.  
Further, the examiner rendered an opinion that from a 
thorough review of the veteran's claims file and all evidence 
of record, most of the veteran's left knee problems are 
attributable to his military service.

Additionally, the chief of orthopedics at the VA facility 
where the veteran was examined agreed with the examining 
doctor's conclusions and stated that there was no evidence of 
a traumatic injury to the knee other than the childhood 
injury noted in the records.  Further, the chief of 
orthopedics stated that the veteran's symptoms had progressed 
in a more rapid fashion than expected of such a knee 
disability.  Thus, both doctors concluded that no other 
etiology relates the veteran's present impairment to any 
service-connected activity, and as such, the veteran's prior 
knee problems were aggravated by service.

Therefore, based on the opinions of the Medical Board 
examiners at the time of discharge that military duty 
aggravated the veteran's left knee symptoms, and the 
conclusions reached by the VA examiners in 1997 that the 
veteran's preexisting left knee disorder was aggravated by 
service, the Board concludes that service connection is 
warranted for a left knee disability.



ORDER

Service connection for a left knee disability is granted.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

